DETAILED ACTION
This office action is in response to amendments to application 16/290,489, filed on 02/03/2021.
Claims 1-25 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 02/03/2021, have been entered.
Regarding objections to claims 1, 2, 9, 10, 17, and 18, the objections are withdrawn due to amendment.
Regarding rejections of claims 1-24 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment.
Regarding rejections of claims 1-24 under 35 U.S.C. 103, Applicant’s amendments have overcome the rejections of 11/03/2020 and render the claims allowable over the prior art of record in light of an updated search.
Regarding claim 25, the claim is allowable due to its dependence on an allowable base claim.

Allowable Subject Matter
	Claims 1-25 are allowable over the prior art of record.

	Regarding claim 1
	Sachdeva, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a non-transitory computer readable storage medium storing instructions encoded thereon that, when executed by a processor, cause the processor to perform steps including receiving, by a vehicle, sensor data comprising information about a route of the vehicle. The steps further comprise performing localization based on the sensor data to determine a location of the vehicle, accessing map data corresponding to a region surrounding the determined location of the vehicle, and identifying a reference point in the map data. The reference point is based on the location of the vehicle. The steps further comprise, for each respective angle of a plurality of angles in the region originating at the reference point and being with respect to a ground plane and a corresponding line passing through the reference point, selecting a corresponding point on a first object from the map data, the corresponding point being located from the reference point along the corresponding line, 
	Regarding claims 9 and 17
	Claims 9 and 17 are analogous to claim 1 and allowable for analogous reasons.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Regarding claim 19
The computer system of claim 17, wherein the stored instructions further cause the system to perform steps comprising:
overlaying an image of the vehicle on the generated image.

Regarding claim 22
 The computer system of claim 17, wherein the stored instructions further cause the system to perform steps comprising:
moving the reference point as the vehicle moves; and


Authorization for this examiner’s amendment was given in an interview with B. Lance Jensen on 02/10/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662